Dr. Kenneth H. Ashworth Coordinating Board Texas College and University System P. O. Box 12788, Capitol Station Austin, Texas 78711
Re: Authority of governing board to change name of statutorily authorized institutions of higher education.
Dear Dr. Ashworth:
You inquire about the authority of governing boards and the Coordinating Board, Texas College and University System, to rename statutorily authorized institutions of higher education.
The names of the institutions about which you inquire are established by statute. We believe an administrative body lacks authority to change a statutorily established name. An administrative agency has only those powers expressly conferred by statute or implied therefrom. Stauffer v. City of San Antonio,344 S.W.2d 158 (Tex. 1961). It may not promulgate rules that conflict with general law. State v. Jackson, 376 S.W.2d 341 (Tex. 1964); see also Brown Express, Inc. v. Railroad Commission,415 S.W.2d 394 (Tex. 1967); Kelly v. Industrial Accident Board,358 S.W.2d 874 (Tex.Civ.App.-Austin 1962, writ ref'd). The legislature has amended the Education Code on numerous occasions to change the name of a state college or university. See, e.g., Educ. Code § 87.001 (Tarleton State University); § 87.101 (Prairie View AM University); § 104.01 (University System of South Texas); § 113.01 (Texas Eastern University). See also Attorney General Opinions WW-1035 (1961) (name of the `Agricultural and Mechanical College of Texas' may be changed by act of the legislature and does not require constitutional amendment); WW-473 (1958) (water control and improvement district may not change its name). We find no provision expressly authorizing the Coordinating Board or the Regents of the various colleges and universities to change the name of an institution under their jurisdiction. Accordingly, the statutorily established name of a state-supported college or university may not be changed in the absence of authority granted by the legislature.
 SUMMARY
The Coordinating Board and the governing boards of state-supported colleges and universities may not change the legislatively established name of an institution under their jurisdiction.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Susan Garrison Assistant Attorney General